          Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MONTE SILVER and
MONTE SILVER, LTD.,
an Israel corporation

              Plaintiffs
                                                   Civil Action No. 19-cv-0247-APM
v.
                                                   Judge Amit P. Mehta
INTERNAL REVENUE SERVICE;
UNITED STATES DEPARTMENT
OF THE TREASURY; CHARLES RETTIG,
in his official capacity as Commissioner of the
Internal Revenue; and STEVEN MNUCHIN, in
his official capacity as United States Secretary
of the Treasury

              Defendants


                 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
          DEFENDANTS’ CROSS MOTION FOR SUMMARY JUDGMENT AND
            IN REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 2 of 26




                                                            Table of Contents



INTRODUCTION ............................................................................................................................. 1
STANDARD OF REVIEW ............................................................................................................... 1
ARGUMENT ..................................................................................................................................... 2
   I.      The RFA 605(b) certifications are arbitrary and capricious. Defendants are not entitled to
           any further deference. ........................................................................................................... 2
   II.     Plaintiffs have established standing. ..................................................................................... 2
   III. The Court has subject-matter jurisdiction to adjudicate Plaintiffs’ claims under the RFA
        and PRA. ............................................................................................................................... 6
   IV. On the merits, Defendants have failed to comply with the Paperwork Reduction Act. ..... 14
   V.      On the merits, Treasury has failed to comply with the RFA .............................................. 15
   VI. The Anti-Injunction Act does not bar the Plaintiffs’ requested relief. ............................... 17
   VII. Plaintiffs’ requested remedies are appropriate.................................................................... 17
CONCLUSION ................................................................................................................................ 21




                                                                      ii
                 Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 3 of 26



                                                               Table of Authorities


Cases

Aeronautical Repair Station Ass’n, Inc. v. F.A.A., 494 F.3d 161 (D.C. Cir. 2007) ............................ 22

Alfa Int’l Seafood v. Ross, 264 F. Supp. 3d. 23 (D.D.C. 2017) ............................................................. 5

Am. Biosci., Inc. v. Thompson, 269 F.3d 1077 (D.C. Cir. 2001)........................................................... 5

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ......................................................................... 4

Chamber of Commerce of U.S. v. Napolitano, 648 F. Supp. 2d 726 (D. Md. 2009) .......................... 22


Harlan Land Co. v. U.S. Dep’t of Agr., 186 F. Supp. 2d 1076 (E.D. Cal. 2001)................................ 22

Lujan vs. Defenders of Wildlife, 504 U.S. 555 (1992) .......................................................................... 6

North Carolina Fisheries Ass'n Inc. v. Daley, 27 F. Supp. 2d. 650 (E.D. VA 1998) ………..Exhibit D

Northwest Min. Ass'n v. Babbit, 5 F. Supp 2d. 9 (D.D.C. 1998)…………………………………Exhibit D

Sierra Club vs. EPA, 292 F.3d 895 (D.C. Cir. 2002) ............................................................................ 6


Statutes

15 U.S.C. §632(a)(1) ........................................................................................................................... 10

15 U.S.C. §632(a)(2) ........................................................................................................................... 10

5 U.S.C §611(a)(4)(B) ......................................................................................................................... 22

5 U.S.C. §601(3).................................................................................................................................. 10
Rules

13 C.F.R. §121.105(a) ........................................................................................................................... 9
Federal Rules of Civil Procedure

Fed. R. Civ. P. 56(a). ............................................................................................................................. 4
SBA Cases

Mexican Intermodal Equipment, SBA No. 4182 (1996) ..................................................................... 12

Size Appeal of B&A and Yutan Construction No. 105 (1964), aff'd, 44 COMP. GEN. 253, B-154756
  (November 2, 1964) ......................................................................................................................... 12
                                                                         iii
              Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 4 of 26




Size Appeal of Com-Tech Services, Inc., No. 4119 (1995) ................................................................. 13

Size Appeal of Torgreen, Inc., SBA No. SIZ-4213 (1996) ..................................................... 11, 12, 13




                                                            iv
               Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 5 of 26

                                                           INTRODUCTION

           In their Cross-Motion for Summary Judgment and Response to Plaintiffs’ Motion for Summary

Judgment (ECF 57-1) (“Defendants’ Brief”), Defendants ask the Court to rule in their favor on six

independent grounds. Two arguments have already been rejected by this court - standing and the Anti-

Injunction Act (“AIA).          Three arguments are based on the administrative record and must fail as

Plaintiffs’ have clearly established, and Defendants’ Brief does not and cannot rebut, that Defendants’

RFA 605(c) certifications were arbitrary and capricious. The sixth argument which claims that the

court lacks jurisdiction to hear the case is without merit as a matter of law and fact. A seventh argument

goes to issues of remedies in the event that Plaintiffs prevail on the merits.

                                                      STANDARD OF REVIEW

           As discussed in greater detail in the moving papers, 1 a motion for summary judgment must be

granted when there is no genuine issue of material fact, such that the movant is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56(a). The non-moving party may not rely solely on allegations or

conclusory statements and to defeat a summary judgment motion. It must establish more than ‘the

mere existence of a scintilla of evidence’ in support of its position.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986).

           In cases involving judicial review of agency action – such as this case – the summary judgment

rules operate somewhat differently. “[T]he district judge sits as an appellate tribunal” and “[t]he entire

case on review is a question of law.” Am. Biosci., Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir.

2001) (internal quotation marks omitted). In this posture, the court must decide “whether as a matter

of law the agency action is supported by the administrative record and is otherwise consistent with the

APA standard of review.” Alfa Int’l Seafood v. Ross, 264 F. Supp. 3d. 23, 30 (D.D.C. 2017) [per Mehta,

J.]


1
    See moving papers for detailed analysis of the APA standard of review. ECF 47-1 pages 11-12.
                                                            1
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 6 of 26

                                                         ARGUMENT
      Plaintiffs address each of Defendants’ seven arguments.

       I.       The RFA 605(b) certifications are arbitrary and capricious. Defendants are not
                entitled to any further deference.

      Plaintiffs do not dispute Defendants’ discussion of the standard of review.                However,

Defendants’ Brief does not cite a single reference in the administrative record that supports their

certifications. Nor can they. As set forth in detail in Plaintiffs’ moving papers, there is not a single

document or iota of evidence in the administrative record that supports the certifications. Quite the

opposite. There is overwhelming evidence in the administrative record supporting the fact that the

regulations had and continue to have a significant impact on a substantial number of businesses.

       The administrative record establishes that the certifications are arbitrary and capricious for

several reasons

       A. Defendants entirely failed to consider the impact of the statute and regulations on small

             businesses. Rather they issued certifications that ran counter to the vast amount of evidence

             before them. The certifications were so implausible that they could not be ascribed to a

             reasonable difference in view.

       B. Defendants’ certifications were not based on any relevant data and were not accompanied

             by a satisfactory explanation which demonstrates a “rational connection between the facts

             found and the choice made.”

       C. The certifications not only lacked substantial evidence, but lacked any evidence

             whatsoever.

      Thus, in this case Defendants are entitled to no deference and this argument must fail.

       II.      Plaintiffs have established standing.

      As the Court has previously ruled in denying Defendants’ motion to dismiss, Plaintiffs have

established procedural standing. To establish procedural standing, Plaintiffs “need only establish that
                                                     2
                Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 7 of 26

the agency violated a procedural right designed to protect her interests, and that it is plausible “that the

procedural breach will cause the essential injury to the plaintiff’s own interest.”                ECF 29 at page 2.

To establish injury, “a procedural injury claim therefore must be tethered to some concrete interest

adversely affected by the procedural deprivation.” Id., at 3.

                 In many if not most cases the petitioner's standing to seek review of administrative
                 action is self-evident; no evidence outside the administrative record is necessary for
                 the court to be sure of it. In particular, if the complainant is an object of the action
                 (or forgone action) at issue— as is the case usually in review of a rulemaking and
                 nearly always in review of an adjudication — there should be "little question that
                 the action or inaction has caused him injury, and that a judgment preventing or
                 requiring the action will redress it.

                 Sierra Club vs. EPA, 292 F.3d 895, 899 (D.C. Cir. 2002), citing Lujan vs. Defenders
                 of Wildlife, 504 U.S. 555, 561 (1992) (internal quotations omitted).


         In two prior declarations Plaintiffs have established that they incurred compliance costs as a

direct result of the Transition Tax and the regulations which are the subject of this lawsuit. In fact, as

a direct result of the complex law and regulations, Plaintiffs have had to amend their 2017 return at

additional expense. (ECN 47-2, Silver Dec. para 18).

         Defendants admit that Plaintiffs filed their 2017 tax returns, which included their Transition Tax

related filings. ECN 57-5 fact 9. Defendants admit that Plaintiffs amended their 2017 tax returns.

ECN 57-4 fact 15. Significantly, Defendants do not dispute that Plaintiffs’ incurred compliance costs

in filing their initial or amended tax returns. They simply state that “whatever unspecified cost Silver

already incurred in reporting that he owed no transition tax is irrelevant in Plaintiffs’ request for

injunctive relief.” ECF 57-1, page 12.

         In so stating, Defendants disregard the courts’ ruling on the issue of procedural standing and

injury as if it did not exist. In addition, there appears to be significant holes in Defendants’

understanding of administrative law and the Transition Tax. 2




2
    While the former is baffling, the latter is understandable, given the complexity of the law.
                                                                3
              Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 8 of 26

       Administrative law

       Defendants position as to injury is quite clear. “What is relevant is any ongoing or future

reporting obligation. Not only do Plaintiffs fail to demonstrate any ongoing injury or a prospect of

future injury that is more than “speculative,” they demonstrate the very opposite: that they have no

ongoing injury or prospect of future injury.” ECN 57-1, page 12.

       As the Court made clear, standing in an RFA procedural case does not require future injury.

Plaintiffs have established that they have been adversely affected by Defendants’ failure to comply

with the RFA and have incurred a concrete and particular injury in the form of the compliance costs

they have expended. Plaintiffs, therefore, have Article III standing to challenge the regulations here

under the RFA and APA.

       Tax Law

       While future injury is not required, Defendants’ statement that Plaintiffs will have no future

compliance costs because they owe no Transition Tax liability demonstrates a lack of understanding

of the Transition Tax. A short description of the law is sufficient to establish that Plaintiffs will have

compliance costs long into the future, even though they owned no Transition Tax.

       The 962 election

       The Transition Tax is paid by the shareholder of the foreign corporation, never by the foreign

corporation itself. Under the statute, the US parent corporate shareholder (e.g. Google U.S. and Apple

U.S.) can automatically offset their Transition Tax liability by using 10 years of foreign tax credits for

taxes paid by the foreign subsidiary. The only way that Silver (an individual shareholder) could have

enjoyed the same benefit of 10 years credits for Israeli corporate taxes paid by Silver Ltd was by

making an IRC 962 election. Accordingly, Monte Silver made a 962 election. 3 The 962 election was


3
 The IRC 962 election is an archaic provision that was rarely used before the introduction of the Transition tax. In all his
years of practice, until December 2017, Silver had never heard of this election. To the best of his knowledge, no client of
his ever make that election prior to December 2017. (Silver Decl. ¶ 5.)
See https://www.alston.com/en/insights/publications/2020/02/the-section-962-election (“Before the enactment of the Tax
Cuts and Jobs Act of 2017 (TCJA), most tax practitioners were not familiar with Section 962, and very few had ever
utilized it in planning.”)
                                                             4
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 9 of 26

not some unique decision of Silver. In fact, realizing the predicament that individual shareholders

were in, Defendants discussed the 962 election in great detail in the proposed and final regulations.

Indeed, the proposed and final regulations ended up expanding the circumstances in which the election

could be used in the context of the Transition Tax. 4

      The election involves many complications. One such complication is set forth in 962(d) and

states as follows:

                   Special rule for actual distributions.

                  The earnings and profits of a foreign corporation attributable to amounts which were
                  included in the gross income of a United States shareholder under section 951(a) and
                  with respect to which an election under this section applied shall, when such earnings
                  and profits are distributed, notwithstanding the provisions of section 959(a)(1), be
                  included in gross income to the extent that such earnings and profits so distributed
                  exceed the amount of tax paid under this chapter on the amounts to which such election
                  applied.

(Emphasis added)

      Simply put, this section states that an individual shareholder who makes a 962 election is subject

to special US tax rules when that individual receives a dividend from the foreign company. As a result,

each time that Silver receives a dividend from Silver Ltd., Silver must comply with a wide variety of

the most complex tax laws in the IRC, such as foreign tax credit accounting, allocation between

dividends tainted and not tainted by the 962 election, a bilateral tax treaty, qualified/non-qualified

dividends, etc. Silver has been asked by a large number of US tax professionals of small business

owners how to comply with this provision.5 Given the complexity of the matter, Silver has been and

remains unable to provide an answer. (Silver Decl. ¶ 4). What is certain is that complex and costly

compliance will be required whether dividends are distributed tomorrow or in 20 years, and regardless

of whether Plaintiffs owed Transition Tax. This is not speculative. This is a certainty.

      Furthermore, making the 962 election correctly is a highly technical matter. Failing to make it



4
  The 962 election was cited 54 times in the proposed and final regulations. The actual amendment to prior 962
regulations covered three pages in the final regulations. AR 3360-3362,
5
  Such “tax professionals” are often CPAs and enrolled against who operate one-person firms.
                                                           5
               Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 10 of 26

correctly may result in a taxpayer’s inability to claim the tax credits, while mega-corporations like

Google and Apple enjoy it automatically. In this case, in 2017, Silver made the 962 election based on

his best understanding of the law. Subsequently, Silver learned that his 962 election was not made

correctly. Accordingly, Plaintiffs amended their 2017 to correct the initial 962 election.                            The

amendment was not simply “a form that he forgot to include earlier,” as Defendants claim. ECF 57-

4, Fact 15. The amendment was the sole result of the extreme complexity of the subject matter. (Silver

Decl. ¶ 5).

           In sum, plaintiffs have established the required “injury” for an RFA procedural case. Though

not required to do so, they have also established concrete future injury.

           III.     The Court has subject-matter jurisdiction to adjudicate Plaintiffs’ claims under
                    the RFA and PRA.

             A.      The RFA & Jurisdiction

         Defendants argue for the first time that the Court lacks subject matter jurisdiction over Plaintiffs’

claims under the RFA. This argument is premised principally on a single regulation promulgated by

the Small Business Administration - 13 C.F.R. §121.105(a) - which Defendants suggest erroneously

is controlling for purposes of the RFA. Defendants’ reliance on this regulation is misplaced for two

reasons.

         First, the RFA is not limited by the SBA regulation. The RFA clearly states that the term “small

business” has the same meaning as the term “small business concern” under section 3 of the Small

Business Act. 5 U.S.C. §601(3). The Small Business Act defines “small business concern” as a

business that (A) is independently owned and not dominant in its field (15 U.S.C. §632(a)(1), and (B)

meets certain size requirements (15 U.S.C. §632(a)(2)). The Small Business Administration has

established highly detailed size standards based on the North American Industry Classification System

(NAICS). 6


6
    The SBA’s “size standards” are set forth in 13 C.F.R. § 121.201. See Electronic Code of Federal Regulations, Part 121-

                                                             6
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 11 of 26

        Under the SBA, the Small Business Administration has very limited authority to limit what

constitutes a small business. 15 U.S.C. 632(a)(2) specifically limits this authority to issues of business

size.

              (2) Establishment of size standards
              (A) In general: The Administrator may specify detailed definitions or standards
              by which a business concern may be determined to be a small business concern for
              the purposes of this chapter or any other Act.
              (B) Additional criteria: The standards described in paragraph (1) may utilize
              number of employees, dollar volume of business, net worth, net income, a
              combination thereof, or other appropriate factors.

         (Emphasis Added).
        First, regulation §121.105(a) which Defendants rely on is unrelated to size. Second, the entire

paragraph is one sentence long, clearly not arising to the level of the requisite “detailed definition or

standard.”

        The RFA cannot be read so narrowly such that a one sentence SBA regulation unrelated to size

has the impact of preventing a vast large number of small businesses from seeking relief under the

RFA. Such narrow interpretation would allow the Small Business Administration (possibly under

pressure from Defendants) to issue regulations which drastically narrow the term “small business,”

thus rendering the entire RFA ineffective and frustrating an important public policy established by

Congress.

        Second, by its clear terms, this regulation only deals with businesses who seek to enjoy certain

SBA assistance, a fact which Defendants’ Brief conveniently failed to state.

              (1) Except for small agricultural cooperatives, a business concern eligible for
              assistance from SBA as a small business is a business entity organized for profit,
              with a place of business located in the United States, and which operates primarily
              within the United States or which makes a significant contribution to the U.S.
              economy through payment of taxes or use of American products, materials or labor.

         (Emphasis added).

        Very few cases have dealt with this regulation. Those that do all arise in the context of eligibility


Small Business Size Regulations, (August 19, 2019). https://www.sba.gov/document/support--table-size-standards

                                                         7
            Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 12 of 26

of small businesses for set aside tenders. 7

      “It is clear the regulatory requirement is intended to prevent foreign-based firms, which do not

contribute to the U.S. economy, from taking advantage of the U.S. government’s small business

programs.” Size Appeal of Torgreen, Inc., SBA No. SIZ-4213, at 3 (1996).

      The congressional goal of the RFA and PRA is to protect small businesses from burdensome

laws and regulations. The limited goal of the SBA regulation is to prevent foreign businesses who do

not contribute to the U.S. economy from enjoying SBA set-aside programs. For the two reasons set

forth above, the SBA regulation is not relevant to RFA analysis.

        Not surprisingly, Defendants propose a different interpretation to the one sentence SBA

regulation. “Although the Treasury Department and the IRS received a number of comments asserting

that a substantial number of small entities would be affected by the proposed regulations, those

comments were principally concerned with U.S. citizens living abroad that owned foreign corporations

directly or indirectly through other foreign entities. No small entity is affected in this scenario.” 8

        Such an interpretation has led Defendants to callously ignore the pleas of a vast number of

small businesses. Now, Defendants seek to rob them of standing under the RFA. First, Defendants’

interpretation utterly frustrates the RFA. Second, it runs counter to express congressional history that

“any doubt as to whether a regulatory flexibility analysis should be performed must be resolved in

favor of performing the analysis.” 9 Third, it results in an unreasonable outcome whereby one medium

size U.S.-based business would have standing, while 100,000 tiny businesses of American citizens and

taxpayers living abroad who are harmed by Defendants’ RFA violation would not.

        Here, Plaintiffs seek no economic benefit or assistance from the SBA. Silver is a U.S. citizen

and taxpayer who simply seeks to be protected under the RFA. Thus, Plaintiffs request that the court


7
  These cases were all heard by the United States Small Business Administration, Office of Hearings and Appeals (SBA).
8
  AR 3371; Exhibit D. The certification of the final regulation even goes one step further: Regardless of the number of
small entities potentially affected by section 965 or the final regulations, the Treasury Department and the IRS have
concluded that there is no significant economic impact on such entities as a result of the final regulations.” [emphasis
added].
9
  House Rept. 104-49, part 1 page 7 (1995).
                                                           8
            Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 13 of 26

specifically find that 13 CFR 121.05 is not relevant in this case.

      For argument sake, the following discussion assumes that the SBA regulation does apply to this

case. Even then, the regulation is of not avail to Defendants.

       1.     Can a foreign company qualify as a small business under this regulation?

      The answer is unequivocally yes. Regulation § 121.105 (b) states that “a business concern may

be in the legal form of an individual proprietorship, partnership, limited liability company, corporation,

joint venture, association, trust or cooperative, except that where the form is a joint venture there can

be no more than 49 percent participation by foreign business entities in the joint venture.”

      The SBA has long recognized that § 121.105 does not bar foreign businesses from being a small

business under the SBA. Mexican Intermodal Equipment, SBA No. 4182 (1996) (Mexican company);

Size Appeal of B&A and Yutan Construction No. 105 (1964), aff'd, 44 COMP. GEN. 253, B-154756

(November 2, 1964) (Canadian company); Torgreen, supra.

      2.    “Place of business” and “contribution” requirements.

      These issues have been addressed by the SBA very seldomly, and always in the context of a

challenge to a set-aside tender. And even then, the SBA has liberally interpreted the terms “Place of

Business” and “Contribution,” so that they impose virtually no requirements at all.

      As to place of business requirement, the few SBA cases addressing this issue have required only

that the place of business be one be where “a firm either offers for sale or performs the services which

it sells, and which the public knows as the firm's place of business.” Torgreen, supra at 2, citing Size

Appeal of Com-Tech Services, Inc., No. 4119 (1995).

      In essence, to fulfill this requirement all that is required is that a business offer to sell services at

the location, and that the public know the location to be the firm’s place of business. The actual sale

or performance of services is not even required.

      The contribution element is discussed in Torgreen which involved a company that had been in

existence for three years but had never entered into a contract and had no revenue. “It also is clear that
                                                      9
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 14 of 26

Congress intended small business set asides to benefit small businesses, including foreign owned small

businesses with places in the U.S. which also contribute to the U.S. economy.” Torgreen at 3.

(Emphasis added). As a result, the SBA ruled that “its intention to contribute to the U.S. economy”

was sufficient to qualify under the regulation. id.

       3.     Can an individual qualify as a small business under this regulation?

       As set forth above, an individual can be a “small business”. 13. C.F.R.105(b). Applying the

above to this case, it is clear that both Plaintiffs are small businesses under the RFA.

         A. Monte Silver

       Defendants admit that Silver invests in U.S. real estate. ECF 57-5 Fact 8. These investments,

which started in 2010, were and continue to be made solely for profit. Each separate investment

involves the purchase, ownership, operation, maintenance and ultimate sale of a distinct commercial

real estate - all of which take place solely in the United States. By definition, each investment has a

place of business in the United States, and operates primarily and exclusively within the U.S. This

meets the “place of business” and “operates primarily” criteria of SBA regulation 121.105(a). No

further analysis is required. 10

       Accordingly, Silver meets all the requirements under SBA Regulation 121.105 and is a small

business for purposes of the RFA. For purposes of issue preclusion, Plaintiffs ask the Court to make

a finding to this effect.

         B. Silver, Ltd.

       As set forth in Silver’s supporting declaration (Silver Decl., ¶¶ 7-16), starting in 2010, Silver

opened a law firm in Israel and operated it as a sole proprietorship. Id. at ¶7. Seeking to leverage his

personal and business ties in Los Angeles, in early 2010 Silver entered into a cooperation agreement


10
   Of course, each such investment contributes to the U.S. economy in many ways, including but not limited to the payment
of federal and state taxes when the property is sold for a profit, and the use of American-based products, material and labor
in managing and operating the properties. (Silver Decl. ¶ 6)

                                                             10
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 15 of 26

with a Los Angeles-based law firm in which Steve Wasserman (Wasserman), was and remains a senior

partner. Id. Silver and Wasserman had enjoyed a close relationship since 1994. Id. Under the terms

of a 2010 written cooperation agreement, both sides agreed to invest time, effort and money to generate

(i) mutually beneficial domestic and international legal business and, (ii) Israeli investors in both

locations for US real estate investments in which Wasserman had been involved in for many years.

Id.

       This relationship made business sense to Silver for several reasons. First, Silver was well

connected to prominent Los Angeles-based Israeli businesspeople and civic leaders, an audience both

he and Wasserman sought to cultivate for business reasons. Id. at ¶8. Second, both sides were

interested in generating US legal business from large Israel-based companies, something that neither

side could do without the other. Id. Third, two years after the real estate crash of 2008, many Israelis

Silver knew sought to invest in U.S. real estate. 11 Id.

       As business grew, in 2012 Silver established Silver Ltd. The agreement with Wasserman was

assigned to the Silver Ltd. at that time. Id. at ¶9.

       From the outset, Silver undertook (and continues to undertake) a wide variety of actions to

market his law firm as unique in that it had (and has) an active presence in both Los Angeles and Israel.

Silver’s actions have taken on many dimensions.

       Basic marketing aspects

        These activities have included things such as (i) having his firm’s business card include contact

details of the Los Angeles location, (ii) having a Wasserman law firm business card, (ii) appearing on

the Wasserman website, with a profile that highlighted his offices in both locations, (iii) having his

U.S.-based location appear on Plaintiffs’ firm’s website, (iv) appearing on the Wasserman letterhead

as of-counsel, (iv) having email accounts of the Wasserman firm and his own firm, and (iv) advertising



11
  Without a credible U.S.-based office, Silver would be unable to generate significant U.S. legal work from large Israel-
based business would retain Silver for significant U.S. legal matters. In addition, no Israel-based real estate investor would
invest with Silver without Silver having a solid reputable U.S.-based partner.
                                                             11
           Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 16 of 26

the fact that Silver was connected to the Wasserman firm. (Silver Decl., ¶11 and Exhibit B).

      Presence in Los Angeles

      From the outset it was vital that Silver frequently travel to Los Angles to firmly establish his

Los-Angeles office and presence. Accordingly, for several years Silver flew two Los Angeles very

frequently. Trips would generally last one week or two. Each trip involved a hectic often seven-day

work-week of back to back meetings, lectures and social events. (Silver Decl., ¶12).

      In his Los Angeles office, Silver has (i) performed legal services for existing clients, (ii) met

potential clients, and (iii) hosted seminars for the target audience. These events were well advertised

in the local Israeli-newspaper and would be attended by dozens of people. (Id.; Exhibit B).

      To strengthen the awareness of his Los Angeles office, Silver regularly published business

articles for the largest Hebrew-language weekly magazine in the city. In an effort to generate legal

business, he would meet Los Angeles-based branches of large Israeli businesses and banks, as well as

relevant businesspeople and civic leaders. Also, for years, Silver and the Wasserman firm placed large

advertisements in Hebrew-language magazines in Los Angeles.            Id., at 13. Exhibit B. These

advertisements highlighted Silver, his Los Angeles office, and the fact that the Wasserman firm had a

Hebrew speaker in the office, and a presence in Israel. Id.

      When required or at the request of Israel-based clients, Silver has flown to Los Angeles to

perform legal services in the Los Angeles office. Id.

      Activities in Israel

      In Israel, Silver marketed and continues to market himself as having a U.S. office, an essential

prerequisite in order to generate both legal business from large Israel-based businesses, and investors

interested in U.S. real estate. Id. at ¶14. At countless meetings with businesses and investors big and

small, he held and holds himself out as someone who has a U.S. office and who spent and spends a

significant time in the United States. Id.

      In addition, over the years, Silver has organized a very large number of seminars in Israel, most

                                                  12
               Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 17 of 26

often in cooperation with highly reputable Israel-based companies and associations. Id. at ¶15. Some

events have been attended by hundreds of business people, and many of the events have been covered

by leading Israeli media. Id. In order to leverage these events to establish his U.S. presence and Los

Angeles office, Silver would have the Wasserman firm sponsor the events. Id. Indeed, senior partners

of the Wasserman firm flew to Israel to attend the more important events. (Id.; Exhibit. B). At other

times, and in an effort to close a sizeable deal, a senior partner of the Wasserman firm flew (and

continue to fly) to Israel to attend meetings with senior officers of the country’s largest companies. Id.

         Silver’s effort to establish himself and Silver Ltd, as a firm with offices in both Los Angeles and

Israel has been, and remains, successful. Id. at ¶16. Silver and/or the Wasserman firm have been able

to secure very large Israel-based clients for U.S.-based legal work. Id. This work as generated very

significant fees and income for both sides and other U.S.-based third parties. Id.

         Real estate

         Silver Ltd has also invested in one US commercial real estate investment. Silver Decl., ¶6. As

set forth in the discussion related to Silver’s real estate investments, Silver Ltd.’s investment in and of

itself qualifies Silver Ltd. as a small business.

       Defendants are aware of none of this activity, as they failed to conduct any discovery. Instead,

they rely on false and baseless representations to seek to disprove that which is an indisputable fact.

         1. Defendant’s contend that Plaintiffs concede that Silver Limited does not have a place of

business in the United States.” Brief page 16. ECF 57-4, Fact 7. Of course, Plaintiffs have made no

such concession.

         2. Defendants content Silver Ltd. does not file US tax returns and does not even have a U.S.

employer identification number. ECF 57-5, Fact 12. First, as required by law, Silver and Silver Ltd.
                     12
file form 5471.           Second, Silver Ltd. has a US Employer Identification Number (“EIN”). (Exhibit




12
     “Information Return of U.S. Persons with Respect to Certain Foreign Corporations.”
                                                            13
               Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 18 of 26

C). In fact, the EIN was mailed by Defendants to Silver’s Los Angeles place of business where

Silver receives his US-based mail to this day.

       The only statement made by Defendants that may be true is that Plaintiffs did not fill out a certain

box in Form 5471 correctly. ECF 57-4, Fact 8. If this is so, it is solely due to the fact that this form is

very complex, has many highly detailed schedules, and is wholly unsuitable for a small business

owner.

       As a result of the above, Silver Ltd. is a small business under the SBA and RFA. For purposes

of issue preclusion, Plaintiffs ask the court to indeed make a finding to this effect.

       The Court therefore has subject matter jurisdiction to adjudicate Plaintiffs’ claims under the

RFA and APA.

       B. The PRA & Jurisdiction

       As Plaintiffs have repeatedly made clear in its pleadings, they we do not state a cause of action

under the PRA. 13 However, there is nothing in the PRA that prevents the court from providing relief

requiring Defendants’ to comply with the provisions of the PRA designed to protect Plaintiffs and

other small businesses. This is especially so when Defendants so blatantly violated the law, and even

failed to provide the statutorily required certification.

         IV.      On the merits, Defendants have failed to comply with the Paperwork Reduction
                  Act.

       Defendants’ Brief, like the entire administrative record, fails to set forth a single document or

iota of evidence that Defendants complied with the PRA, or even attempted to comply with it. In fact,

the administrative record does not even display that any certification was made under PRA 3506(c)

         In their brief, Defendants mischaracterize the content of a few items in the administrative

record to support their compliance with the PRA. These records have nothing to do at all with PRA



13
   Defendants wrongly state that “Congress had barred this sort of action.” The actions explicitly barred by Congress are
limited to those brought against the OMB for the approval or disapproval of agency requests to conduct collection of
information. 44 U.S.C. §3507(d)(6). See Hyatt v. Office of Management and Budget, No. 17-17101 (9th Cir. 2018)

                                                           14
              Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 19 of 26

compliance. Rather they are simply parts of the proposed and final regulations. 14

      Accordingly, Defendants’ did not comply with the PRA and never attempted to do so.

         V.      On the merits, Treasury has failed to comply with the RFA

         A. Defendants fail to provide a single document or iota of evidence to support their RFA 605
            certification.

         i.   Certification of the proposed regulation.

      As to the certification of the proposed regulation, the issue is not one of deference. As set forth

in Plaintiff’s moving papers, the certification is invalid as a clear matter of law.

         ii. Certification of the final regulation.

      The question is not one of deference. As both parties agree, as to the merits, the sole question

before the Court is whether the administrative record supports the Section 605(b) certification as a

matter of law. Clearly, it does not. In their Brief, as in the administrative record, Defendants fail to

set forth a single document or iota of evidence that establishes that the certification meets the

RFA/PRA standards. Even worse, neither Defendants’ Brief nor the administrative record suggest that

Defendants even attempted to comply with the RFA.

      Indeed, the only document cited by the Defendants to support their compliance with the RFA is

AR 3171, which is simply the certification itself issued under the final regulations. A simple analysis

of this document makes clear that to state that it supports a certification makes a mockery of common

sense.

         Defendants’ sole argument that they even considered the RFA and PRA relies on (i) one single

paragraph in the final certification related to the number of small businesses impacted by the regulation

(ECN 52-1 pages 23-24); (AR 3171), and (ii) one paragraph and one small table in the final

certification which mention the term “economic impact”. (ECN 52-1 page 25); (AR 3171-3172).


14
  AR 03554 – 3615 are simply the proposed regulations. AR 03169 is simply the PRA provisions in the final reg.
03133 is the first page of the final regulations
                                                         15
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 20 of 26

       First, none of the above even appeared in the certification of the proposed regulation. The

certification in the proposed regulation is invalid on its face. As to the final regulation certification,

Defendants cynically added these two paragraphs to quash the uproar that they encountered from small

businesses. Indeed, Silver predicted that Defendants would so behave. (PR135).

       As to the merits, these two paragraphs and table in the final regulations cannot even remotely be

considered sufficient to justify a certification, especially given (i) the facts that Defendants knew and
                                                                                                                 15
chose to ignore, and (ii) that this regulation was designated a “significant regulatory action.”                      First,

the paragraph mentioning the number of small businesses is based on explicitly self-contradicting

guess work. Second, the paragraph and table referring to the “economic impact” is based on

unidentifiable, unrelated, high-level, economy-wide, aggregate data. This data explicitly states that (i)

it does not apply to small businesses as defined by the RFA. (AR 3172), and (ii) it only deals with the

economic burden imposed on businesses that have Transition Tax liability, totally ignoring the fact

that most small businesses owe no tax, but are subject to significant compliance costs. See Schedule

D for a detailed analysis of these two paragraphs and table.

       As a final point, Defendants claim that they submitted the proposed regulation to the SBA for

comment. ECF 57-1 page 28, footnote 14. Indeed, Defendants are required by law to submit either

the RFA 603 Regulatory Flexibility Analysis or the RFA 605(b) certification with the supporting

factual statement to the Chief Counsel for Advocacy of the Small Business Administration. 5 U.S.C.

§603(a) & 604(a)(3). However, there is nothing in the administrative record, not an email or other

document, that establishes that Defendants did even this. 16 Indeed, a Freedom of Information Act



15
   “Executive Order 13563 emphasizes the importance of quantifying both costs and benefits, reducing costs, harmonizing
rules, and promoting flexibility. The OIRA has designated this rule as an economically significant regulatory action under
section 3(f) of Executive Order 12866 and the Memorandum of Agreement (MOA), Review of Tax Regulations under
Executive Order 12866 (April 11, 2018)” AR 3721-3722 (proposed regulation) and AR 3339 (final regulation’)
16
   AR 03581 and AR 3172, cited by Defendants, are simply copies of the certifications that were included in the proposed
and final regulations, respectfully. Defendants’ failed to comply with even this requirement. This is not surprising. In
the entire administrative record there are only five emails which originated from within Defendants or any Federal agency
for that matter. (Exhibit F). Defendants claim “the record includes approximately 600 pages of emails.” ECF 42-1 at 8.
After extensive review of the record, Plaintiffs have been unable to locate them. Plaintiffs assume that as part of the 600
emails, Defendants counted 595 emails from small business owners.
                                                            16
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 21 of 26

request to the SBA indicated that they had not a single document relevant to these regulations. (Exhibit

E).

      B. The “foundational error” is Defendants’ arbitrary and capricious conduct.

      Defendants spent pages avoiding the issue. The foundational error is clear. The certifications

issued by Defendants in both the proposed and final regulations are arbitrary and capricious. Not only

are the certifications not backed by a single document or iota of evidence, but a vast amount of

evidence in the administrative record directly contradicts the certifications.

       VI.       The Anti-Injunction Act does not bar the Plaintiffs’ requested relief.

       The court has already ruled on this issue. Until the remedy stage, this action does not implicate

the AIA. “The court need not decide at this stage whether the greater relief Plaintiffs seek—staying

enforcement of the regulations until such time as Defendants comply with their statutory duties would

run afoul of the Anti-Injunction Act. The court need address that issue only if Plaintiffs prevail on the

merits.” ECN 29, page 6 Footnote 1.

      Accordingly, the judge may address the AIA issue in the remedy stage, should Plaintiffs prevail

on the merits.

       VII.      Plaintiffs’ requested remedies are appropriate.

      Defendants’ final argument concerns the appropriate remedy to be invoked in the event the Court

finds, as it should, that Defendants have failed to comply with the RFA and PRA in issuing the

Regulations

      As a preliminary matter, Defendants’ preferred remedy is quite clear and repeatedly stated in

Defendants’ Brief. “If the Court, however, finds a deficiency in that certification, remand to the IRS

is all that is needed to correct it. When, as here, the agency has conducted analysis of some kind,

remand is the appropriate remedy to allow the agency to correct any defect or flaw in its certification

or reasoning.” [emphasis added] ECF 57-1, at 33. “And even if the Court finds that the IRS’s

certification is insufficient, that does not mean the IRS should be required to engage in a regulatory
                                                   17
           Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 22 of 26

flexibility analysis. Instead, the IRS should have the opportunity to correct any deficiencies by further

supporting and explaining its certification.” (emphasis added). Id. at 38.

        The GAO report found that Defendants circumvent the RFA in 99.5% of the cases. And in this

case, their disregard for the RFA and PRA is blatant. Despite this, Defendants would have the Court

simply order recertification under 605(b). Words cannot express the outrage that small businesses

should and would feel if that was the final result of this litigation.

    A. Remand is expressly required under the RFA.

        As to the remedy, the RFA is very clear: “In granting any relief in an action under this section,

the court shall order the agency to take corrective action consistent with this chapter and chapter 7,

including, but not limited to— (A) remanding the rule to the agency, and (B) deferring the enforcement

of the rule against small entities unless the court finds that continued enforcement of the rule is in the

public interest.” 5 U.S.C §611(a)(4)(B).

        Defendants’ attempt to quote the law as saying that “a court may ‘defer the enforcement of the

rule’” is not only wrong, but again puts the accuracy of Defendants’ representations into question.

      As stated above, what Defendants mean by remand is clear: remand to allow them to recertify.

Not only is this position outrageous on its face, but the cases that Defendants cite do not stand for the

proposition at all. Harlan Land Co. v. U.S. Dep’t of Agr., 186 F. Supp. 2d 1076, 1097 (E.D. Cal. 2001)

involved a case where a federal agency and the government of Argentina conducted extensive analysis

on the impact of importing citrus fruit from Argentina. The court’s opinion dedicated several pages to

describe the analysis that the parties performed. Despite this, the court found that the RFA analysis

was flawed and “remand[ed] the final rule to defendants for consideration of the economic impact that

the importation of Argentine citrus will have on small businesses.” Harlan at 1097.

        Aeronautical Repair Station Ass’n, Inc. v. F.A.A., 494 F.3d 161 (D.C. Cir. 2007) stands for the

exact opposite of what Defendants cite it for. “For the foregoing reasons, we uphold the substance of

the FAA's 2006 Final Rule and remand for the limited purpose of conducting the analysis required

                                                     18
           Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 23 of 26

under the Regulatory Flexibility Act.” id. at 178

      Chamber of Commerce of U.S. v. Napolitano, 648 F. Supp. 2d 726 (D. Md. 2009) also fails to

support Defendants’ position. “Even if the Plaintiffs were correct, the proper remedy would not be to

vacate the Rule promulgated by the agency. … If the Regulatory Flexibility Act was not followed, the

proper remedy appears to be to remand to the agency and order that a regulatory flexibility analysis be

prepared.” id. at 742

B. Deferring enforcement of the regulation against Plaintiffs and small entities is in the public
   interest

      The public interest is clear: Defendants must comply with their statutory obligations under the

RFA and PRA.

       Defendants’ claim that “the public interest favors continued enforcement of rules that assist

taxpayers in meeting their transition tax obligations.” [emphasis added] ECF 57-1 page 34.

      This argument makes no sense whatsoever. A main reason Plaintiffs filed this action is that

Silver, a tax attorney, has no idea what the Transition Tax regulations say. Neither do small business

owners or tax professional of small businesses. These regulations are impenetrable and do not assist

small business owners in meeting their obligations. Quite the opposite. They impose legal obligations

on small businesses which neither they nor their tax professionals can even begin to understand.

            The regulations at issue clarify how to calculate various amounts used in
            determining a taxpayer’s tax liability under Internal Revenue Code section 965.
            The regulations also establish the manner for making various elections under
            section 965, which impact the timing and/or method of calculating and/or paying
            the tax. Because the statute allows the taxpayer to make certain favorable elections
            in the manner prescribed by the Secretary, the regulations establish the manner for
            making each election.

ECF 57-1 at 34.

      As repeatedly set forth in Silver’s declarations, he has no idea whatsoever what the regulations

mean. The Regulations might as well be written in hieroglyphics. One thing is clear: the regulations

do not assist small businesses in any way.

       Furthermore, as set forth in Plaintiffs’ motion for summary judgment, deferring the
                                                    19
             Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 24 of 26

enforcement of the Regulations will have no impact on Defendants’ ability to collect taxes.

          First, small business owners are independently liable for the tax under the statute. Second,

Defendants’ own data proves that small businesses do not even owe Transition Tax. AR 3171. Indeed,

over 95% of the taxes raised by the Transition Tax were generated by companies with more than $2.5

billion in assets. (Exhibit G).

      C. Plaintiffs’ request for compliance with section 212 of Public Law 104-121 is within the
         scope of their amended complaint.

      In one sentence Defendants argue that the Regulations are important to assist small businesses

to comply with the law. And in the very next sentence they contend that they should not be required

to publish guidelines to assist small entities in complying with the rule.

      Section 212 was enacted as part of the Small Business Regulatory Enforcement Fairness Act of

1996 (SBREF). The SBREF amended and strengthened the RFA by (i) providing small businesses

with a private cause of action on which this action is based, (ii) including Treasury rules within its

scope, and (iii) adding Section 212. Section 212 is, thus, an integral part of the RFA and falls squarely

within the scope of this action as filed.

         The Defendants’ give two reasons why they should not be required to comply with Section 212.

   (i)       “That provision only applies when a final regulatory flexibility analysis is done.” ECF 57-

             1, at 38.   So, in essence, by circumventing the RFA requirements by issuing baseless

             certifications, Defendants suggests that they should be rewarded by being released from

             having to publish Section 212 guidelines.

   (ii)      “And even if the Court finds that the IRS’s certification is insufficient, that does not mean

             the IRS should be required to engage in a regulatory flexibility analysis. Instead, the IRS

             should have the opportunity to correct any deficiencies by further supporting and

             explaining its certification.” ECF 57-1 at 38. More need not be said.




                                                    20
          Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 25 of 26




                                                 CONCLUSION

       For all the foregoing reasons, Plaintiffs respectfully request the Court to grant Plaintiffs’

Motion for Summary Judgment, deny Defendants’ Cross-Motion for Summary Judgment and enter an

order as requested in the moving papers (ECF 47-3).

Date: August 19, 2020

                                                          Respectfully submitted,

                                                          /s/ Lawrence Marc Zell
                                                          ________________________________
                                                          Lawrence Marc Zell (DC Bar # 959437)
                                                          ZELL & ASSOCIATES INTERNATIONAL
                                                          ADVOCATES LLC
                                                          14 Penn Plaza
                                                          225 West 34th Street, 9th Floor
                                                          New York, New York 10122
                                                          E-mail: mzell@fandz.com
                                                          Counsel for Plaintiffs




                                                21
          Case 1:19-cv-00247-APM Document 61 Filed 08/19/20 Page 26 of 26



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, a copy of the foregoing document was served
electronically through the Court’s ECF system on all counsel of record.

                                                           /s/ Lawrence Marc Zell
                                                           ________________________________
                                                           Lawrence Marc Zell (DC Bar # 959437)
                                                           ZELL & ASSOCIATES INTERNATIONAL
                                                           ADVOCATES LLC
                                                           14 Penn Plaza
                                                           225 West 34th Street, 9th Floor
                                                           New York, New York 10122
                                                           E-mail: mzell@fandz.com

                                                           Counsel for Plaintiffs




                                                 22
